DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19-24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0259586 to Seo et al. (hereinafter Seo).

In regard amended claim 15, Seo teaches or discloses a method for enabling monitoring of search spaces, the method being performed by a radio access network node (BS), the method comprising:
transmitting an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot (see paragraph [0217], the symbol modulator 120 multiplexes data and pilot symbols, and transmits the multiplexed data and pilot symbols to the transmitter 125.  Each transmission (Tx) symbol may be a data symbol, a pilot symbol, or a value of a zero signal (null signal). The pilot symbols may be an FDM symbol, an OFDM symbol, a Time Division Multiplexing (TDM) symbol, or a Code Division Multiplexing (CDM) symbol), the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information (see paragraphs [0009], [0010], [0011], and [0012], each of the REGs corresponding to 1 resource block (RB) and 1 OFDM symbol, and to transmit downlink control information (DCI) through a physical downlink control channel (PDCCH) in a control resource set (CORESET) configured on a plurality of OFDM symbol), the CORESET being associated with at least one property which is configured to form a basis for affect blind detection in at least one particular search space (see paragraphs [0056], [0065], and [0065], a CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. When one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration)) to enable a wireless device to monitor in search for the at least one particular search space to detect a control message related to the wireless device (see paragraphs [0056], and [0205], the UE may perform blind detection for a physical downlink control channel (PDCCH) in a control resource set (CORESET) configured on a plurality of OFDM symbols (1220)).
 
In regard amended claim 16, Seo teaches or discloses a radio access network node for enabling monitoring of search spaces, the radio access network node (see Fig. 13) comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the radio access network node to (see Fig. 13):
transmit an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot (see paragraph [0217], the symbol modulator 120 multiplexes data and pilot symbols, and transmits the multiplexed data and pilot symbols to the transmitter 125.  Each transmission (Tx) symbol may be a data symbol, a pilot symbol, or a value of a zero signal (null signal). The pilot symbols may be an FDM symbol, an OFDM symbol, a Time Division Multiplexing (TDM) symbol, or a Code Division Multiplexing (CDM) symbol), the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information (see paragraphs [0009], [0010], [0011], and [0012], each of the REGs correspond to 1 RB and 1 OFDM symbol, and to transmit downlink control information (DCI) through a PDCCH in a control resource set (CORESET) configured on a plurality of OFDM symbol), a CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. When one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration)) to enable a wireless device to monitor in search for the at least one particular search space to detect a control message related to the wireless device (see paragraphs [0056], and [0205], the UE may perform blind detection for a physical downlink control channel (PDCCH) in a control resource set (CORESET) configured on a plurality of OFDM symbols (1220)).

In regard amended claim 19, Seo teaches or discloses a method for monitoring search spaces, a potential set of search spaces to monitor contains containing search spaces of different aggregation levels, the method being performed by a wireless device, the method comprising:
receiving an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot (see paragraphs [0009], and [0011], receiving, via higher layer signaling, bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 OFDM symbol)), the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information (see each of the REGs correspond to 1 RB and 1 OFDM symbol, and to transmit downlink control information (DCI) through a PDCCH in a control resource set (CORESET) configured on a plurality of OFDM symbol), the CORESET having at least one property affecting blind detection in the CORESET (see paragraphs [0056], [0065], and [0065], a CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. When one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration));
identifying at least one first property of the at least one property of the CORESET (see paragraph [0065], a CORESET may correspond to a region in which REG/CCE indexing is performed. 1 UE may be configured with one or more CORESETs from a network. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration)); and
monitoring one particular search space to detect a control message related to the wireless device, wherein the particular search space has a distribution of aggregation levels and is selected based on the identified at least one first property (P) of the CORESET (see paragraphs [0056], [0140], and [0196], the CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. For example, when one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured).

In regard amended claim 20, Seo teaches or discloses the method according to claim 19, wherein the method further comprises:
performing a relatively larger proportion of blind detection attempts on search spaces of comparatively high aggregation levels (see paragraphs [0065], and [0148], the CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. A network may contiguously deploy REGs belonging to each CCE configuring a candidate with a high aggregation level in a CORESET to which interleaving is applied and may interleave an REG bundle set); and 
performing a relatively smaller proportion of blind detection attempts on search spaces of comparatively low aggregation levels (see paragraphs [0065], and [0116], when one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. For example, when CORESET 0 and CORESET 1 are configured for a UE, only a candidate for ALs 1 and 2 is present in CORESET 0, and only a candidate for ALs 4 and 8 are present in CORESET 1, the UE may perform blind decoding assuming Type 2 time domain bundling with respect to CORESET 0 and Type 1 time domain bundling with respect to CORESET 1).

In regard amended claim 21, Seo teaches or discloses the method according to claim 19, wherein a composition of the different aggregation levels represents the identified first property of the CORESET (see paragraphs [0054], [0056], [0084], [0086], [0110], [0116], [0148], and [0149], a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. When an aggregation level of a candidate is differently configured for each resource region (e.g., CORESET), a time domain bundling type of a corresponding resource region may be determined according to an aggregation level. For example, when CORESET 0 and CORESET 1 are configured for a UE, only a candidate for ALs 1 and 2 is present in CORESET 0, and only a candidate for ALs 4 and 8 are present in CORESET 1, the UE may perform blind decoding assuming Type 2 time domain bundling with respect to CORESET 0 and Type 1 time domain bundling with respect to CORESET 1).

In regard amended claim 22, Seo teaches or discloses the method according to claim 19. wherein the at least one property of the CORESET is represented by a variable that assumes one of at least one first value and at least one second value different from the first value (see paragraphs [0065], [0082], [0084], [0088], and [0138], UE may be configured with one or more CORESETs from a network. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties).

In regard amended claim 23, Seo teaches or discloses the method according to claim 19, wherein the at least one property of the CORESET specifies starting and ending positions, 

In regard amended claim 24, Seo teaches or discloses the method according to claim 19, further comprising:
establishing a location of the control message with respect to at least one of the CORESET and the search space (see paragraphs [0009], [0011], [0012], [0204],and  [0206], the UE may perform bundling such that the REGs locating on the same RB and corresponding to the different OFDM symbols are bundled as 1 REG bundle along with REGs locating on different RBs in the CORESET, and wherein the UE may perform the blind detection of the PDCCH by assuming same precoding for REGs which belong to a same REG bundle as a result of REG bundling); and 
deriving a length of at least one bitfield in the control message related to the wireless device based on the established location of the control message (see paragraphs [0129], [0164], and [0165]).

In regard amended claim 29, Seo teaches or discloses a wireless device for monitoring search spaces, wherein a potential set of search spaces to monitor containing search spaces of different aggregation levels, the wireless device comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the wireless device to (see Fig. 13):
receive an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot (see paragraphs [0009], and [0011], receiving, via higher layer signaling, bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 OFDM symbol)), the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information (see paragraphs [0009], [0010], [0011], and [0012], each of the REGs correspond to 1 RB and 1 OFDM symbol, and to transmit downlink control information (DCI) through a PDCCH in a control resource set (CORESET) configured on a plurality of OFDM symbol), the CORESET having at least one property affecting blind detection in the CORESET (see paragraphs [0056], [0065], and [0065], a CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. When one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration));
identifying at least one first property of the at least one property of the CORESET (see paragraph [0065], a CORESET may correspond to a region in which REG/CCE indexing is performed. 1 UE may be configured with one or more CORESETs from a network. When a plurality of CORESETs is configured for 1 UE, the respective CORESETs may have different properties. For example, a CCE-to-REG mapping type, a PDCCH-to-CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via high layer signaling (e.g., CORESET configuration)); and
the CORESET may be a set of resources for control signal transmission and the search space may be aggregation of control channel candidates for perform blind detection. For example, when one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured).

Allowable Subject Matter
Claims 6, 7, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-5 and 8-12 allowed.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 04/19/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476